Case 3:19-cv-00764-DWD Document 70 Filed 03/17/21 Page 1 of 2 Page ID #501




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

CALEB CHARLESTON,                     )
                                      )
             Plaintiff,               )
                                      )
vs.                                   )       Case No. 19-cv-764-DWD
                                      )
ALEX JONES,                           )
JOSHUA SCHOENBECK,                    )
PAMELA WESTERMAN,                     )
SARAH WOOLEY,                         )
JOHN MCCALEB,                         )
CHASE CARON,                          )
JEFFREY GARDINER,                     )
SHAUN GEE,                            )
HEATHER MCGHEE,                       )
PATRICK TROKEY,                       )
CALE YOUNG,                           )
JORDAN REES,                          )
TANGELA OLIVER, and                   )
FRANK LAWRENCE, in his official       )
capacity only,                        )
                                      )
             Defendants 1.            )

                                      ORDER
DUGAN, District Judge:

      Now before the Court is the Motion to Dismiss Warden (Doc. 53) filed by



responses have been filed to the Motion. Preliminarily, the Court notes that Anthony

Wills has replaced Frank Lawrence as the current Warden of Menard and should

therefore be substituted. See



1

                                                                  DIRECTED to correct the
                                          all as they appear in the above caption.
Case 3:19-cv-00764-DWD Document 70 Filed 03/17/21 Page 2 of 2 Page ID #502




will be granted, the Court will instead dismiss Defendant Frank Lawrence, in his official

capacity, and terminate Defendant from the docket.

      Plaintiff Caleb Charleston brings this 42 U.S.C. § 1983 action for alleged violations

of the Eighth Amendment following injuries sustained at Menard (Doc. 1, Doc. 10).

Plaintiff originally named twelve (12) John Doe Defendants in his Complaint (Doc. 1).

On October 2, 2019, John Doe Defendants 1-6 were dismissed without prejudice at

screening, and the Warden of Menard, in his official capacity only, was added as a

Defendant for the purposes of identifying John Doe Defendants 7-12 (Doc. 10).          No

substantive claims were brought against the Warden. On July 15, 2020, John Does 7, 8,

10, and 11 were renamed as Defendants Trokey, Young, and Rees, and Oliver, and John

Doe 12 was identified as existing Defendant McCaleb (Doc. 40).           John Doe 9 was

dismissed without prejudice on August 6, 2020 (Doc. 51).

      As all John Doe Defendants have now been identified, substituted, or dismissed,

the Warden has satisfied his obligation in assisting in the identification of the John Doe

Defendants, and is no longer a necessary party in this case

Motion to Dismiss (Doc. 53) is GRANTED.          The Warden is DISMISSED without

prejudice. The Clerk of Court is DIRECTED to terminate Defendant Frank Lawrence,

as substituted by Anthony Wills, from the docket, and to correct the names of the

remaining Defendants in accordance with footnote 1 of this Order.

      SO ORDERED.

      Dated: March 17, 2021
                                                DAVID W. DUGAN
                                                United States District Judge

                                            2
